MEMORANDUM DECISION                                                                 FILED
                                                                              09/06/2017, 10:39 am
Pursuant to Ind. Appellate Rule 65(D),                                              CLERK
this Memorandum Decision shall not be                                           Indiana Supreme Court
                                                                                   Court of Appeals
regarded as precedent or cited before any                                            and Tax Court


court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Elizabeth A. Bellin                                      Curtis T. Hill, Jr.
Elkhart, Indiana                                         Attorney General of Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles N. Peete,                                        September 6, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1704-CR-807
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Stephen R.
Appellee-Plaintiff.                                      Bowers, Judge
                                                         Trial Court Cause No.
                                                         20D02-1610-F4-51



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-807 | September 6, 2017           Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Charles N. Peete (Peete), appeals his sentence for

      burglary, a Level 4 felony, Ind. Code § 35-43-2-1(1), and his adjudication as an

      habitual offender, I.C. § 35-50-2-8(a).


[2]   We affirm.


                                                    ISSUE
[3]   Peete presents us with one issue on appeal, which we restate as: Whether his

      sentence is inappropriate in light of the nature of the offense and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   A little after 8:00 a.m. on October 20, 2016, Cynthia Peters (Peters) was at her

      home on Grand Avenue in Elkhart, Indiana, when she heard “loud noises from

      outside” which “sounded like banging.” (Transcript p. 54). When she looked

      out of her front window, she noticed a man, walking north towards her house

      and as she “was watching him [she] saw him turn back around and head back

      to” the house across the street, where Patricia (Patricia) and Joseph Lese

      (collectively, Lese) resided. (Tr. p. 65). Peters described him as stocky built,

      wearing a light grey hoodie, blue jeans, and a blue shirt. He was not carrying

      anything at that time and was acting “like he was looking to see if anyone was

      seeing what was going on.” (Tr. p. 67). While she observed the man walking

      onto the Lese residence’s porch, Peters called dispatch. She noticed the living

      room lights go on inside the residence, and approximately three to four minutes

      later, Peters saw the living room lights go off, and observed the man exit the
      Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-807 | September 6, 2017   Page 2 of 6
      back door. “At this time he was carrying a bag.” (Tr. p. 70). The man got into

      a two-tone Chevy Avalanche with the word ‘Avalanche’ displayed in red on the

      passenger side.


[5]   Officer Rufino Gayton with the Elkhart Police Department (Officer Gayton)

      responded to a dispatch of a burglary in progress. As he drove past the Lese’s

      residence, the officer observed the Avalanche pull out of the neighborhood onto

      Indiana Avenue. With the help of other officers, Officer Gayton initiated a

      traffic stop of the vehicle, during which the driver, fitting Peters’ description,

      was identified as Peete. When Officer Gayton opened the driver’s side door, a

      black drawstring bag, containing a bracelet, fell out of the vehicle. Inside the

      driver’s side door panel, the officers discovered several rings and also found a

      ring on the driver’s side floorboard, as well as a camouflage bag on the

      passenger seat. Lese positively identified the jewelry as belonging to Patricia.


[6]   On October 24, 2016, the State filed an Information, charging Peete with Level

      4 burglary and an habitual offender enhancement. A bifurcated jury trial was

      held on February 14 and 15, 2017. At the conclusion of the evidence, the jury

      found Peete guilty of the burglary charge, after which Peete pled guilty to the

      habitual offender enhancement. On March 13, 2017, the trial court conducted

      a sentencing hearing, where Peete was sentenced to an executed term of twelve

      years for burglary, enhanced by fifteen years for the habitual offender

      adjudication, for an aggregate sentence of twenty-seven years.


[7]   Peete now appeals. Additional facts will be provided as necessary.


      Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-807 | September 6, 2017   Page 3 of 6
                              DISCUSSION AND DECISION
[8]   Peete contends that the trial court abused its discretion by imposing a sentence

      which is inappropriate in light of the nature of the offense and his character.

      Pursuant to Indiana Appellate Rule 7(B), we may “revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, the Court finds

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” Under this rule, the question is not whether another

      sentence is more appropriate, but whether the sentence imposed is

      inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008). The

      principal role of appellate review is to “leaven the outliers;” it is “not to achieve

      a perceived correct result in each case.” Cardwell v. State, 895 N.E.2d 1219,

      1225 (Ind. 2008). The appropriateness of the sentence turns on this court’s

      “sense of the culpability of the defendant, the severity of the crime, the damage

      done to others, and a myriad other factors that come to light in a given case.”

      Id. at 1224. The defendant carries the burden of persuading this court that his

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      To successfully carry his burden, “[t]he defendant must show that his sentence

      is inappropriate in light of both his character and the nature of the offense.”

      Williams v. State, 891 N.E.2d 621, 633 (Ind. 2006).


[9]   When considering the nature of the offense, the advisory sentence is the starting

      point to determine the appropriateness of a sentence. Anglemyer, 868 N.E.2d at

      494. The sentencing range for a Level 4 felony is between two and twelve

      years, with the advisory sentence being six years. See I.C. § 35-50-2-5.5. Here,

      Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-807 | September 6, 2017   Page 4 of 6
       the trial court sentenced Peete to the maximum sentence allowed by statute,

       which the trial court then enhanced by fifteen years for his habitual offender

       adjudication. See I.C. § 35-50-2-8(i)(1) (the enhancement for a Level 4 felony

       shall be an additional fixed term between six years and twenty years). We

       agree with Peete that there is nothing notably distinguishable about the

       circumstances of the charge; we merely reiterate that Peete burglarized the

       residence while the Lese’s were absent from the home.


[10]   Turning to Peete’s character, we note that, at age fifty, Peete has a lengthy

       criminal history, showing contacts with the criminal justice system since he was

       eighteen years old. His history encompasses six prior misdemeanor

       convictions, including two convictions for criminal conversion, and five prior

       felony convictions including theft, fraud, and three convictions for burglary,

       two of which were Class B felonies. At the time of sentencing, he had one

       misdemeanor charge for theft pending. Peete has violated probation on at least

       five separate occasions.


[11]   Peete now requests this court for leniency because “the victim had all of the

       items returned to her within a relatively short period of time of the offense.”

       (Appellant’s Br. p. 11). However, the only reason all the items were even

       recovered in the first place is because of the alertness of a neighbor. Although

       he claims that he isn’t the “worst of the worst,” we agree with the trial court’s

       sentiment that he has “been taking things from other people most of [his] life.”

       (Appellant’s Br. p. 11) (Tr. p. 231). In light of the evidence before us, we



       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-807 | September 6, 2017   Page 5 of 6
       conclude that Peete failed to persuade us that the nature of the crime and his

       character provide a reason to revise his sentence.


                                             CONCLUSION
[12]   Based on the foregoing, we conclude that the trial court properly sentenced

       Peete.


[13]   Affirmed.


[14]   Robb, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-807 | September 6, 2017   Page 6 of 6